Citation Nr: 1515452	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  09-16 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to January 1989, to include service in Vietnam.  He died in January 2000.  The appellant is his surviving spouse.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) following a March 2002 rating decision by the VA Regional Office (RO) in Philadelphia, Pennsylvania, which found that the appellant failed to submit new and material evidence to reopen a claim of entitlement to service connection for the cause of the Veteran's death. 

The appellant appealed.  In a November 2011 decision, the Board declined to reopen the issue of entitlement to service connection for the cause of the Veteran's death.  

The appellant appealed to the United States Court of Appeals for Veterans Claims (Court).  In January 2013, the Court set aside the Board's November 2011 decision, and remanded the case for proceedings consistent with their decision.  In June and September of 2013, and in March 2014, the Board remanded the claim for additional development.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  The Veteran's death certificate reflects that he died in January 2000.  The immediate cause of death was cessation of circulation, due to or as a consequence of chronic diarrhea.  

2.  At the time of the Veteran's death, service connection was not in effect for any disability.
 
3.  Cessation of circulation, and chronic diarrhea, were first demonstrated long after service and are not etiologically related to a disease or injury in service.
CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1110, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the Veteran's cause of death is related to his service.  The appellant argues that the Veteran's death may be related to his exposure to Agent Orange or jet fuel in service.  She argues that he had symptoms that included muscle pain, heart disease, and skin problems (including chloracne, thinning and blistering of the skin, moles, and discoloration) that were related to in-service chemical exposure.  

In March 2002, the RO denied the appellant's claim for service connection for the cause of the Veteran's death.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c) (West 2014).

In December 2006, the appellant filed to reopen her claim for service connection for the cause of the Veteran's death.  In August 2007, the RO determined that new and material evidence had not been received to reopen the claim.  The appellant appealed, and in November 2011, in March 2011, the Board determined that new and material evidence had not been received to reopen the claim.  

The appellant appealed to the Court.  In January 2013, the Court issued an Order and a Memorandum Decision that vacated the Board's November 2011 decision, and remanded the case for proceedings consistent with their decision.  

In June and September of 2013, and in March 2014, the Board remanded the claim for additional development.  

The Board apologizes for the delays in the adjudication of the Veteran's case. 

To establish service connection for the cause of the veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2014).  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a) (2014). 

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2014).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1) (2014).

Disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309, will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; type 2 diabetes, non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; multiple myeloma, respiratory cancers (cancers of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma.  38 C.F.R. § 3.309(e).  However, if the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also not satisfied, then the veteran's claim shall fail under this theory of entitlement.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d).

In 2010, changes were made to the regulation for presumptive service connection for veterans shown to have been exposed to Agent Orange.  See 75 Fed. Reg. 14391 (March 25, 2010); 38 C.F.R. § 3.309(e).  These changes add ischemic heart disease, "all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia)," and Parkinson's disease, as presumptive disorders.

The United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude establishment of service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The National Personnel Records Center has verified that the Veteran served in Vietnam between December 1969 and November 1970.  

The Veteran's service treatment records show that he underwent treatment for rectal bleeding of unknown etiology in February 1970.  A UGI (upper gastrointestinal) study was normal.  In January 1981, he was treated for hemorrhoidal pain (also diagnosed as a rectal abscess).  In April 1981, he was treated for a fistula in ano with a fistulotomy.  In April 1986, the Veteran sought treatment for complaints of burning in the stomach, nausea and tiredness.  It was noted that he had been tired for two months, and had had a supra-umbilical burning type sensation for the past three days that was worse at night.  He stated that food sometimes helped his symptoms.  Examination revealed a hemoglobin level of 14.4 g/dL and a hematocrit level of 43.6 percent.  

Following examination, assessments of abdominal pain and fatigue with a question of etiology were provided.  Mylanta was prescribed.  On follow-up almost two weeks later, the Veteran indicated that umbilical pain was less frequent and that Mylanta helped each time.  An abdominal examination was negative.  The assessment was resolving abdominal pain - suspect self-limiting peptic ulcer.  The Veteran's separation examination report, dated in March 1988, shows that his abdomen and viscera, and anus and rectum, were clinically evaluated as normal.  The report notes that his rectum and prostate were normal to digital examination, and that stool was negative for occult blood.  In the associated "report of medical history" he denied having a history of frequent indigestion, "stomach, liver or intestinal trouble," or "piles or rectal disease"  A history was noted of hemorrhoids in January 1981, surgically corrected with one day of hospitalization and a full recovery NCNS (no complications, and no sequelae).  

The Veteran indicated that he was in good health.  

As for the post-service medical evidence, it primarily consists of private treatment reports, dated between 1999 and 2000.  Records from Stringfellow Memorial Hospital, dated in October 1999, note a three-month history of dysphagia, epigastric burning and pain, and weight loss.  The Veteran was noted to have a history of esophageal ulcer and ulcers.  The assessments were dysphagia, epigastric pain and heartburn, hematochezia, weight loss, history of hepatitis B, and microcytic anemia.  In November 1999, he was hospitalized with diagnoses of GI (gastrointestinal) bleed, and dysphagia.  He underwent an upper endoscopy, and a colonoscopy.  He was noted to have diffuse gastritis and a hiatal hernia.  The colonoscopy revealed findings that supported diagnoses of ileocecal valve ulcer, transverse colon ulcer, descending colon and sigmoid diverticulosis, and internal hemorrhoids.  

Records from the Northeast Alabama Medical Center (NAMC), dated in January 2000, show that the Veteran was admitted in cardiac arrest and asystole on the monitor.  His spouse (the appellant) reported that he had a one-month history of chronic diarrhea with progressive weakness and becoming more bedridden, which provides some evidence against this claim as it indicates a problem long after service.  

She reported that the Veteran had a history of a hiatal hernia, with use of Prilosec, Zantac, and Diflucan.  Despite various treatments, resuscitative efforts were unsuccessful.   The final assessment was cardiopulmonary arrest, possibly secondary to metabolic disturbance or sepsis from the patient's chronic diarrhea and deteriorating condition.  An addendum noted the complication of pneumothorax with the subclavian central line.

The Veteran's death certificate reflects that he died in January 2000.  The immediate cause of death was cessation of circulation, due to or as a consequence of chronic diarrhea.  The manner of death was characterized as "natural cause", providing more evidence against this claim. 

A VA opinion, dated in January 2014, shows that the examiner. Dr. W, indicated that the claims folder was reviewed.  Dr. W concluded the following: the most likely cause of death was cardiopulmonary arrests secondary to metabolic disturbance as a consequence of chronic diarrhea and malnutrition.  The cause of the Veteran's diarrhea is undetermined.  It is less likely than not that the cause of the Veteran's death has its origins in service, that the cause of the Veteran's death is related to symptoms he experienced during service, or that the Veteran's inservice exposure to Agent Orange or other environmental chemicals, including jet fuel, were implicated in the cause of his death (explanations for all conclusions omitted).  

In March 2014, the Board remanded this claim.  The Board stated that although some clinical history was recited, Dr. W's opinion only referenced complaints and treatment prior to and in 1981.  Dr. W had not referenced the Veteran's complaints and treatment in April 1986 for abdominal pain, ultimately suspected to be a self-limiting peptic ulcer.  The Board therefore concluded that this examination report was inadequate for adjudication purposes and that it must be returned to the examiner for a supplemental opinion.

A supplemental opinion from Dr. W., dated in July 2014, shows that he summarized the Veteran's relevant inservice and post-service medical history.  Dr. W concluded the following:  

The most likely immediate cause of death is cardiopulmonary arrest secondary to metabolic disturbance as a consequence of chronic diarrhea and malnutrition.  Dr. W explained that the Veteran's wife provided the details of a one-month history of diarrhea with progressive weight loss and weakness to the point of the Veteran being almost bedridden.  See e.g., NAMC reports.  The cause of the Veteran's diarrhea is undetermined as no post mortem examination was performed and there is no medical documentation describing the Veteran's health status just prior to the events in January 2000.  

It is less likely than not that the cause of the Veteran's death had its origins in service.  Dr. W explained that the in-service gastrointestinal issues experienced by the Veteran included internal hemorrhoids with rectal bleeding, perineal abscess, pilonidal cyst, and anal fistula.  These conditions were surgically addressed and corrected.  There is no biological or pathophysiological connection between these conditions and the development of heartburn, dysphagia, intestinal ulcers, diverticulosis, or chronic diarrhea 18-19 years later.  The Veteran's history of abdominal pain April 1986 with suspected self-limiting peptic ulcer is a distinct and separate diagnosis involving a distinct and separate area of the body than the ileocecal valve.  A peptic ulcer is an ulcer involving the stomach or duodenum in a different area of the body.  A self-limiting peptic ulcer means a short-term ulcer that heals itself.

It is less likely than not that the cause of the Veteran's death was related
to symptoms he experienced during service.  Dr. W explained that the Veteran's active service symptoms included some rectal bleeding associated with internal hemorrhoids, and local perineal discomfort associated with a perineal abscess, anal fistula and pilonidal cyst and abdominal pain with a suspected self-limiting peptic ulcer.  These conditions were surgically addressed and corrected.  It is not medically or biologically plausible that these symptoms were directly or indirectly connected with the symptoms and conditions surrounding the Veteran's death.

It is less likely than not that the Veteran's in-service exposure to Agent
Orange or other environmental chemicals, including jet fuel, were implicated
in the cause of his death.  Dr. W explained that there is little epidemiological evidence supporting fuel-induced deaths or other serious organic disease in fuel-exposed workers from either acute, subacute or chronic exposure.  There is no current medical literature attributing Agent Orange or other herbicide exposures to the subsequent delayed development of intractable diarrhea or other gastrointestinal
ailments.

The Board finds that service connection for the cause of the Veteran's death is not warranted.  The Veteran's immediate cause of death was cessation of circulation, due to or as a consequence of chronic diarrhea.  During service, the Veteran received a number of treatments for hemorrhoidal pain (also diagnosed as a rectal abscess), and a fistula in ano, (in 1981), and what was eventually diagnosed as "resolving abdominal pain - suspect self-limiting peptic ulcer" in April 1986.  The Veteran is not shown to have been treated for either of these disorders, or any other relevant symptoms, during the remainder of his service, a period of over 21/2 years.  His treatment in April 1986 was over 13 years prior to his death, and no relevant disorders or symptoms were noted upon his separation from service, at which time he indicated that he was in good health.  In particular, the Board finds that the July 2014 VA opinion is highly probative evidence against the claim.  Dr. W indicated that he had reviewed the Veteran's medical records, and his opinion is accompanied by a sufficient rationale.  See Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  The Board further notes that although Dr. W's January 2014 opinion failed to discuss the Veteran's inservice treatment in 1986, it is otherwise entirely consistent with his July 2014 opinion, which does discuss his treatment in 1986.  Overall, the evidence of record, as whole (service, post-service, and all medical opinions) provide particularly negative evidence in this case, including some of the prior statements of the appellant. 

Finally, the Veteran's personnel records show that he served in Vietnam, and he is therefore presumed to have been exposed to Agent Orange.  38 U.S.C.A. § 1116 (West 2014).   However, there is no competent evidence to show that the conditions listed on the Veteran's certificate of death (cessation of circulation, or chronic diarrhea) are related to such exposure, Combee, and the applicable law does not include either of these disorders as a condition for which presumptive service connection may be granted on this basis.  See 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307(a)(6) , 3.309(e).  The length of time between service in Vietnam and the Veteran's diagnosis/treatment for these conditions clearly indicates no connection, beyond the fact that such disorder has not been found to be connected with exposure to herbicides.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.

With regard to the appellant's own contentions, a layperson is generally not capable of opining on matters requiring complex medical knowledge.  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The issue on appeal is based on the contention that the Veteran's cause of death was related to his service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether or not the Veteran cause of death was related to his service, this falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Given the foregoing, the Board finds that the service and medical evidence outweighs the appellant's contentions to the effect that the Veteran's death was caused or contributed to by his service. 

The Board has considered the article submitted by the appellant in November 2013.  However, this article pertains to the 1991 Persian Gulf War, which the Veteran is not shown to have participated in.  There is nothing in this articles which provides a reasonable basis to warrant a grant of the claim.  Therefore this article does not provide a sufficient basis to find that there is a causal relationship between the Veteran's service and his cause of death.  Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

Both the facts of this case and the July 2014 medical opinion of high probative value provide significant evidence against this claim.  The Board finds that the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death, and that the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159 , 3.326(a).

Neither the appellant nor her representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The appellant was notified via letters dated in April 2007, November 2009, and October 2010 of the criteria for establishing service connection, the evidence required in this regard, and her and VA's respective duties for obtaining evidence.  She also was notified of how VA determines disability ratings and effective dates if service connection is awarded. 

The Board notes that in Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States Court of Appeals for Veterans Claims (Court) issued certain directives pertinent to cases where the issue is service connection for the cause of a veteran's death.  In Hupp, the Court set forth three requirements for section 5103(a) notice.  However, the Hupp Court stated that where (as here) a veteran was not service-connected during his lifetime, these three requirements do not apply.

After issuing the October 2010 notice letter discussed above, the appellant's claim was reconsidered, as evidenced by the February 2014 and October 2014 supplemental statements of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (holding that VA cured any failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating the claim and notifying claimant of such readjudication in the statement of the case).  The Board therefore finds that no prejudice to the appellant will result from proceeding with adjudication without additional notice or process.  Furthermore, as discussed below, it appears that VA has obtained all relevant evidence.  Id.

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service medical reports, relevant to the issue on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, and non-VA records, and an etiological opinion has been obtained.  In this regard, VA has attempted to obtain the Veteran's records from Dr. K (of the Anniston Gastroenterology Associates), and Dr. A.J.F., however, in May and July of 2010, Dr K, and the custodian of records for Dr. A.J.F., stated that they did not have any records for the Veteran.  

Finally, in March 2014, the Board remanded this claim.  The Board directed that a supplemental medical opinion be obtained from Dr. W as to whether or not the Veteran's cause of death was related to his service, to include a discussion of the Veteran's inservice treatment in 1986.  In July 2014, a supplemental medical opinion was obtained that is in conformance with the Board's remand directions.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

Based on the foregoing, the Board finds that the appellant has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).



ORDER

Service connection for the cause of the Veteran's death is denied. 



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


